TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00473-CV



                                   In re Julie A. Ketterman


                                        E. J., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


                FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
      NO. 17-1409, THE HONORABLE MELISSA MCCLENAHAN, JUDGE PRESIDING



                           ORDER TO SHOW CAUSE

PER CURIAM

               This is a contempt proceeding ancillary to the appeal of E.J. The subject of this

proceeding is Julie A. Ketterman, appellant’s attorney.

               Appellant filed her notice of appeal on July 16, 2018, and her brief was due

August 16, 2018. On August 20, 2018, we ordered counsel to file appellant’s brief no later than

August 30, 2018. To date, appellant’s brief has not been filed.

               Therefore, it is hereby ordered that Julie A. Ketterman shall appear in person

before this Court on Wednesday, September 26, 2018, at 9:00 a.m., in the Third Court of

Appeals courtroom, located on the first floor of the Price Daniel, Sr. Building, 209 West 14th

Street, in Austin, Travis County, Texas, to show cause why she should not be held in contempt

and have sanctions imposed for her failure to obey our August 20, 2018 order. This order to
show cause will be withdrawn and Ketterman will be relieved of her obligation to appear before

this Court as ordered above if the Clerk of this Court receives appellant’s brief on or before

September 24, 2018.

              It is ordered on September 11, 2018.



Before Chief Justice Rose, Justices Pemberton and Field




                                              2